Citation Nr: 0936060	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-03 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1969 to February 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefit sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  

The Veteran testified before the undersigned Veterans Law 
Judge in July 2007.  A copy of the transcript of this hearing 
has been associated with the claims file.  During the 
hearing, the Veteran raised claims for secondary service 
connection for cognitive deficits and dizziness from the side 
effects of the medications prescribed to treat his service-
connected right knee disability as well as medications used 
to treat conditions for which he is currently seeking 
secondary service connection, as explained below.  The Board 
refers this claim to the RO for appropriate development.  

The Board also refers to the RO claims for secondary service 
connection for a left knee condition, bilateral ankle 
condition, hypertension, depression, and arthritis of the 
spine as secondary to his right knee disability.  He also 
raised a claim for service connection for arthritis in the 
right hand secondary to his service-connected right hand 
disability.  

The claim was remanded by the Board in May 2008.  Although a 
part of the remand instructions was not completed, such is 
harmless error because the claim instant Board decision 
grants the Veteran's appeal for a TDIU.  






FINDINGS OF FACT

1. The Veteran's service-connected right knee disability is 
rated 60 percent, which satisfies the schedular rating 
requirements for a TDIU; his only other service connected 
disorder is a right hand disability, which is rated zero 
percent.

2.  The Veteran has a high school education and employment 
experience as a truck driver; he was last gainfully employed 
in December 2003.

3. The evidence is at least in equipoise as to whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of a service-connected right knee and 
right hand disabilities, along with side effects from pain 
medications for same, consistent with his education and 
employment experience.


CONCLUSION OF LAW

The criteria for a schedular TDIU have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.341, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for a TDIU.  Therefore, no further 
development is needed with respect to the Veteran's appeal.

Law and Regulations

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  A total disability rating may be assigned where 
the schedular rating is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. § 
4.16(a) also provides that disabilities resulting from common 
etiology or a single accident will be considered as one 
disability.

Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 
524 (1993).  The test of individual unemployability is 
whether the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, supra.

Factual Background

The Veteran contends that he is unable to work due to a 
service-connected disability.  The record indicates that the 
Veteran worked as a truck driver for 15 years and that he 
lost his commercial driver's license (CDL) following right 
knee replacement surgery.  

The Veteran is currently service connected for a right total 
knee arthroplasty that was formerly rated as right knee 
injury, post-operative lateral menisectomy with degenerative 
joint disease (DJD) (currently evaluated as 60 percent 
disabling) and a status-post fracture of the fifth metacarpal 
of his right hand (currently evaluated as noncompensable).  
It is possible to qualify for TDIU with a single disability 
that is rated as 60 percent disabling.  Therefore, the 
Veteran's service-connected right knee disability satisfies 
the schedular criteria of 38 C.F.R. § 4.16(a).  The only 
remaining question is whether the Veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities.

The Veteran first underwent a VA examination in November 
1993, in which he reported in-service lateral meniscectomy 
and arthroscopy on his right knee.  Private medical records 
from December 1993 noted a history of degenerative arthritis 
and effusion.  

In a January 1997 VA examination, the Veteran was diagnosed 
as having severe DJD of the right knee.  He had decreased 
range of motion and frequent locking of his right knee.  The 
examiner opined that he would need a premature total knee 
arthroplasty.  

In December 2003, the Veteran underwent an incomplete right 
knee replacement, because one of the instruments was 
unsterile.  The operation could not be completed at that 
time, and he was hospitalized for approximately a week to 
monitor for infection.  He received a temporary total rating.  
In a January 2004 statement, he expressed that the rating was 
inadequate, because he could no longer work as a truck 
driver.  In February 2004, he stated that it was impossible 
to return to work and that his right knee was worse than 
before the surgery.  He had begun to use a walker and a cane.  
He underwent the subsequent right total knee arthroplasty in 
March 2004 and received another temporary total rating.  
August 2004 treatment records noted the Veteran's use of a 
cane; X-rays showed his knee was in an excellent position.  

In a February 2005 letter from the Veteran's employer, the 
Veteran was determined to be unemployable as a truck driver 
due to the fact that he was currently unable to obtain a 
medical card.  A CDL and current medical card are required to 
drive heavy trucks.  Until such time as he could obtain a 
medical card certifying him as medically fit to drive, he is 
unemployable as a truck driver.  

VA treatment records from March 2005 noted that the Veteran 
continued to have pain, locking, and effusion in his right 
knee.  He developed arthrofibrosis.  In May 2005, the Veteran 
was taking morphine and Lortab, but had significant memory 
loss.  He stopped taking the medications and suffered 
withdrawals.  He reported falling several times.  

In a July 2005 statement, the Veteran reported that a VA 
physician told him that his right replacement knee was 
defective and slipping.  He claimed that due to the 
medication he takes he is unable to return to his previous 
occupation and had to surrender his CDL in May 2005.  He 
stated that federal law disallows use of a CDL while under 
the influence of drugs or alcohol.  

In July 2005, the Veteran was notified by the Social Security 
Administration (SSA) that he was found to be disabled as of 
June 4, 2003.  The decision considered his right knee 
disability as well as a nonservice-connected left knee 
disability.  During the SSA hearing, the Veteran testified 
that side effects from his medications included drowsiness 
and an inability to maintain concentration.  He is dependent 
on a cane when walking, and he can sit for only about two 
hours in an eight-hour day.  Although the SSA examiner 
determined that the Veteran could perform some sedentary 
work, it was also observed that he only had a high school 
education and no transferable skills to work within his 
residual functional capacity.  

In August 2005, a VA physician submitted a work release for 
the Veteran.  

The Veteran underwent another VA examination in August 2005.  
The Veteran reported a 15 year career as a truck driver, and 
he had not worked since the initial right knee surgery in 
December 2003.  He reported being unable to sit for more than 
two hours or to stand for more than 30 minutes.  He has 
sleeping problems, as the pain keeps him awake.  The examiner 
noted that the Veteran walked with a limp and used a cane.  
He was diagnosed as having the following residuals of right 
knee total arthroplasty:  effusion, pain, and a decreased 
range of motion.  He was also diagnosed as having residuals 
of pain and tenderness from apparently three past fractures 
to the fifth metacarpal bone of his right hand, and he is 
right handed.  He had full range of motion in the fingers and 
thumb of his right hand and wrist.  

In his January 2007 substantive appeal (VA Form 9), the 
Veteran stated that he is seeking a TDIU because of his 
inability to do his former occupation or to seek new 
employment.  His medication causes such fatigue that he 
cannot mentally re-train for a new vocation and he is unable 
to sit or stand for long periods of time.  

In an effort to determine whether the Veteran's service 
connected disabilities prevented him from obtaining 
substantially gainful employment, the Veteran underwent a 
February 2007 VA examination in which the claims file was 
reviewed.  He reported living with his brother and sister-in-
law who did all the house and yard work, but he is able to 
perform self-care.  Although the examiner found 
arthrofibrosis and decrease in range of motion and strength 
in his right knee, the prosthetic was stable without signs of 
loosening.  His right hand appeared to be well healed without 
recent injury.  

The Veteran's former representative's June 2007 statement (VA 
Form 646) explained that the Veteran is unemployable because 
of his right knee disability and side effects of his 
medications.  He is limited in his ability to sit and stand, 
and the medication fatigues him and limits his cognitive 
abilities.  

During the July 2007 Board hearing, the Veteran stated that 
he continued to take Lortab for pain, sertraline for 
depression, and two medications for blood pressure.  His 
representative stated that the medications cause dizziness, 
limit his cognitive abilities, and affect his ability to 
maintain concentration.  He stated that he can walk for an 
hour or two, stand for an hour, and sit for 30 to 45 minutes; 
he is essentially unable to drive.  His representative 
highlighted the SSA decision that found the Veteran to be 
unemployable because of his lack of transferable skills and 
his high school level education.  The Veteran stated that his 
right hand disability has worsened since be began walking 
with a cane.  He explained that he lost his CDL because of a 
combination of his right knee disability and the medications 
he was taking; lifting his knee and braking was problematic.  

Pursuant to the May 2008 Board remand, the Veteran underwent 
a VA examination in February 2009 to address specifically 
whether his service-connected disabilities rendered him 
incapable of maintaining substantially gainful employment 
consistent with his education and employment background.  The 
Veteran reported taking Cymbalta, gabapentin, Lortab, and 
Capzasin.  He also reported that he was moving into a living 
center for adults over 55 years old with disabilities.  He is 
limited in climbing, running, and squatting.  The examiner 
found that since the Veteran was unable to extend his knee 
fully he would not likely be able to use his right foot on 
the clutch in a truck; however, his right hand disability did 
not preclude driving a truck.  Additionally, his hypertensive 
and opioid pain medications caused him to fail the Department 
of Transportation's physical examination.  The VA examiner 
opined that the Veteran is incapable of maintaining any 
substantial employment consistent with his employment 
background as a truck driver.  He could do some work within 
his education level in a sedentary capacity, as he currently 
volunteers at the Veterans' Affairs Center.  (Emphasis 
added.)  However, concerning substantial employment 
consistent with his employment background as a truck driver, 
he would not be able to maintain that type of work given his 
right knee disability.  

Analysis

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  Id. For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  The word substantially 
suggests an intent to impart flexibility into a determination 
of the veteran's overall employability, as opposed to 
requiring the appellant to prove that he is 100 percent 
unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 
(Fed. Cir. 2001).

In the matter at hand, service connection has been 
established for status-post total right knee replacement, 
which is rated 60 percent.  The only other service-connected 
disorder, a right hand disability, is rated zero percent.  On 
this basis, the schedular requirements for the assignment of 
a TDIU set forth in 38 C.F.R. § 4.16(a), are met.

The question thus presented by the veteran's appeal is 
whether he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disability.  38 C.F.R. § 4.16(b).  Medical and lay evidence 
of record shows that the Veteran was unable to continue with 
his employment as a truck driver since he underwent right 
knee surgery in December 2003.  The medical evidence clearly 
shows severe functional impairment as a result of the 
Veteran's right knee replacement and it is apparent that his 
right hand disability is symptomatic.  There is lay evidence 
of limitations caused by the knee disability noted by a 
former employer as well.  In the February 2009 VA examination 
report, the clinician outlined the limitations due to the 
Veteran's service-connected knee disability, which would 
preclude driving a truck on a more than marginal basis.  

The Veteran has no more than a high school education.  He has 
contended that his pain medications affect his mental 
capacity to learn a new trade.  There is medical evidence 
that supports this latter assertion.  The evidence is at 
least in equipoise as to the question at hand.  With 
application of the doctrine of reasonable doubt, it is the 
judgment of the Board that the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities consistent with his education 
and employment background.  Based on this finding and the 
Veteran's disabilities meeting the schedular requirements set 
forth in 38 C.F.R. § 4.16(a), the Board finds that 
entitlement to a TDIU is warranted.  38 C.F.R. §§ 3.102, 
3.341, 4.15, 4.16.


ORDER

Entitlement to a TDIU is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


